Name: Commission Regulation (EC) No 1797/95 of 25 July 1995 repealing Regulation (EEC) No 2253/92 and amending Regulation (EC) No 2883/94 establishing a forecast supply balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: international trade;  trade;  cooperation policy;  beverages and sugar;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1797Commission Regulation (EC) No 1797/95 of 25 July 1995 repealing Regulation (EEC) No 2253/92 and amending Regulation (EC) No 2883/94 establishing a forecast supply balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 174 , 26/07/1995 P. 0017 - 0019COMMISSION REGULATION (EC) No 1797/95 of 25 July 1995 repealing Regulation (EEC) No 2253/92 and amending Regulation (EC) No 2883/94 establishing a forecast supply balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 56 (4) thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Articles 2, 3 (4) and 4 (4) and the second paragraph of Article 7 thereof, Whereas, for the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of table wines and similar wines from third countries eligible for the specific measures introduced by that Regulation for the supply of the Canary Islands should be fixed; whereas, for the sake of convenience in applying the measures, those quantities should be fixed for the period 1 September 1995 to 30 June 1996; Whereas, pending the definition of clear objectives for guaranteeing wine supply to the Canary Islands under the specific aid arrangements established by the abovementioned Regulation for an initial period, the volumes of wine and the level of aid valid for the 1994/95 wine year should be extended for 10 months in order to guarantee the continuity of the system; Whereas the supply aid should be determined taking account, in particular, of the effect of the geographical situation of the archipelago; whereas the quantities of wine and the amount of aid should be tailored to the current market situation; Whereas, in the interests of clarity, the Commission adopted Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products (5), as amended by Regulation (EC) No 2883/94 (6); whereas those provisions should also be applied to wine, by repealing, with effect from 1 September 1995, Commission Regulation (EEC) No 2253/92 (7), as last amended by Regulation (EC) No 3332/94 (8) specific to that sector; Whereas Commission Regulation (EEC) No 2883/94 establishes a forecast balance for the supply to the Canary Islands of agricultural products; whereas wine products should be included in that Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex hereto is hereby added as Annex XII to the Annex to Regulation (EC) No 2883/94. Article 2 The quantities established for each of the products falling within CN codes ex 2204 21 and 2204 29 may be exceeded by a maximum of 20 % provided that the total quantity established in the Annex is not exceeded. Article 3 Traders may withdraw their certificate applications within three working days of the date of notification of the single percentage reduction referred to in Annex 8 (2) of Regulation (EC) No 2790/94. Article 4 Regulation (EEC) No 2253/92 is hereby repealed. Article 5 This Regulation shall enter into force on 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX XII (applicable from 1 September 1995) Wine products (a) Quantities >TABLE> (b) Amount of aid payable >TABLE>